DETAILED ACTION
Status of the Claims
	The present application is a U.S. National Stage Application filed under 35 U.S.C. §371, on February 11, 2020, of International Application No. PCT/CN2017/097259, filed on August 11, 2017.  This is the first Office Action on the merits.
	Examiner acknowledges that Applicant filed a preliminary amendment with its U.S. National Stage Application on February 11, 2020.  In said preliminary amendment, Applicant has cancelled Claims 2, 3, 7, and 27-50.  Accordingly, Claims 1, 4-6, 8-26, 51 and 52, as amended, are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The Information Disclosure Statements (IDSs) filed on May 11, 2020 and on February 23, 2021 are in compliance with 37 C.F.R. §1.97.  Accordingly, the IDSs have been considered by the Examiner.


Specification Objections
Title
The title of the invention is not descriptive.  Here, simply “Transmitting Aerial Vehicle Position Information” falls short of revealing any distinguishable aspects of Applicant’s invention (e.g., transmitting in response to a predetermined state(s), broadcast interval parameters, etc.).  A new title is required that is clearly indicative of the invention to which the claims are directed.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  More specifically, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  In addition, formalities often used in patent claims should be avoided.  (See MPEP 608.01(b)).     
Regarding the Abstract, while Applicant indicates that “[a]pparatuses, methods, and systems are disclosed” Applicant proceeds to describe “[o]ne apparatus” (i.e., methods and systems not addressed) and broadly introduces inventive aspects (e.g., “predetermined state” and “broadcasts” position information generally indicated).  Accordingly, one is left to guess what is new in the art to which the invention pertains.  Yet further, Applicant’s abstract includes a claim formality (See MPEP 608.01(m), i.e., reference characters enclosed within parentheses) which should be avoided).  Correction is required.
Claim Objections
Claims 4-6, 11 and 25 are objected to because of the following informalities:
As per Claims 4, 5 and 11, Examiner suggests “a combination thereof” for clarity. 
As per Claim 6, similar to above, Examiner suggests “a combination thereof”.  Further, at least in light of “medium access control control element”, Examiner suggests that Applicant utilize acronyms with each corresponding phrase (e.g., “radio resource control (RRC) signaling, medium access control control element (MAC CE) signaling, physical layer signaling, cell level system information block (SIB) signaling”) for clarity (see Applicant’s Specification, paragraphs [0065] & [0072]). 
As per Claim 25, similar to above, Examiner suggests “a combination thereof”.  Further, Examiner suggests “[[a]] the state of the aerial vehicle” (i.e., already holds antecedence in Claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 13-17, 19, 21, 22 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 9, “large” of the recited “large interval” as well as “small” of the recited “small interval” are each relative terms which render the claim indefinite. The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for 
As per Claim 13, similar to Claim 9 above, “large” of “a large interval parameter” and “small” of “a small interval parameter” are each relative terms which render the claim indefinite.  The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear whether Applicant’s examples regarding “large interval” and “small interval” (see Claim 9 above) similarly apply to “large interval parameter” (emphasis added) and “small interval parameter” (emphasis added) as recited in Claim 13 (i.e., in the context of aerial vehicles in a predetermined area).
As per Claim 14, similar to Claim 13, “large” of “a large interval parameter” is a relative term which renders the claim indefinite.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is parameter” (emphasis added) as recited in Claim 14 (i.e., in the context of the aerial vehicle hovering).
As per Claim 15, Examiner questions whether Applicant intends to positively recite a “receiving” step in its method (MPEP 2172.01, i.e., claim(s) incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See Applicant’s Specification, paragraph [0065], i.e., “base unit 104 and/or network signaling interval parameters may override default interval parameters” & paragraph [0068], “transmitting explicit ‘STOP’ signaling via RRC, MAC, and/or physical layer signaling from a base unit 104 to a remote unit 102”).  Applicant must particularly claim its invention.  For purposes of examination, Examiner assumes that the recited “default broadcast interval configuration” is capable of being overridden by another broadcast interval configuration.      
As per Claim 16, Examiner questions whether “a list of hovering aerial vehicles” is broadcast by the aerial vehicle “in response to the aerial vehicle hovering” as plainly recited.  Here, Claim 1 (upon which Claim 16 depends) is drafted from a first perspective (see Applicant’s Specification, paragraph [0044], e.g., a “remote unit 102 that is part of [the] aerial vehicle” where that remote unit 102 performs the step of “determining” and the contingent step of “broadcasting”) while Claim 16 appears to be drafted from a second perspective (see Applicant’s Specification, paragraph [0064], e.g., a “base unit 104 may broadcast a list of hovering aerial vehicles”).  Clarification is required.      
As per Claim 17, Examiner questions whether the “position determination methodology” is broadcast in the method irrespective of whether “the state of the aerial vehicle matches the predetermined state”.  Unlike Claims 18-20, Claim 17 lacks the phrase “with the position every “position determination methodology” (i.e., interpreted under a broadest reasonable interpretation) would necessarily “indicate a position accuracy”.  As evidenced by Applicants’ disclosure, “a preconfigured default value” may be used to establish an “implicit” association (e.g., “an accuracy value N may be used in response to GNSS being used…an accuracy value M may be used in response to RAT based positioning method being used”, i.e., which seems more deterministic than implicit).  (See Applicant’s Specification, paragraph [0067]).  Examiner seeks clarification (i.e., establishing that a position accuracy is implicit, or necessarily flows from, a position determination methodology). 
As per Claim 19, similar to Claim 15, Examiner questions whether Applicant intends to positively recite a further step (e.g., receiving a network requirement, etc.) in its method.  (MPEP 2172.01, i.e., claim(s) incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See Applicant’s Specification, paragraph [0067], i.e., the confidence level may be required by network based on a real operation situation via signaling”).  Applicant must particular claim its invention.
As per Claim 21, similar to Claim 16, Examiner questions whether “a default position accuracy is used” by the aerial vehicle ‘in response to not broadcasting a position accuracy” as plainly recited.  Here, Claim 1 (upon which Claim 21 depends) is drafted from a first perspective (see Applicant’s Specification, paragraph [0044], e.g., a “remote unit 102 that is part of [the] aerial vehicle” where that remote unit 102 performs the step of “determining” and the contingent step of “broadcasting”) while Claim 21 appears to be drafted from another/other perspective(s) (see Applicant’s Specification, paragraph [0067], emphasis added, e.g., “if a position accuracy is the base unit 104 and/or surrounding aerial vehicles may assume default position accuracy information”).  Clarification is required.
As per Claim 22, similar to Claim 17, Examiner questions whether the “aerial vehicle assistance information” is broadcast in the method irrespective of whether “the state of the aerial vehicle matches the predetermined state”.  Unlike Claims 18-20, Claim 22 lacks the phrase “with the position information”.  
As per Claim 24, similar to Claim 9, “large” of “a large interval” and “large interval broadcasting” is a relative term which renders the claim indefinite.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear whether Applicant’s example regarding “large interval” (see Claim 9 above) similarly applies to “a large interval” and “large interval broadcasting” as recited in Claim 24 (i.e., in the context of broadcasting absolute position information and delta position information).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8-26, 51 and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1, 4-6, 8-25 and 51 are drawn to methods (i.e., a processes) and Claims 26 and 52 are each drawn to an apparatus (i.e., a machine/manufacture).  Accordingly, each of Claims 1, 4-6, 8-26, 51 and 52 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].

Claim 1:  A method comprising: 
determining whether a state of an aerial vehicle matches a predetermined state; and 
in response to determining that the state of the aerial vehicle matches the predetermined state, broadcasting position information of the aerial vehicle.  

Considering Claim 1, the first limitation of determining whether a state of an aerial vehicle matches a predetermined state, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., comparing, in one’s mind, an observed state of an aerial vehicle to a predetermined state to determine if a match exists).  Similarly, the second limitation of in response to determining that the state of the aerial vehicle matches the predetermined state, broadcasting position information of the aerial vehicle, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind and/or with a physical aid (e.g., a transmission medium such as air).  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., using one’s mind to vocalize a sound wave that conveys position information of the aerial vehicle).  Accordingly, each of the first and second limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that [Step 2A, Prong One: Yes].
Considering Claim 4, the recitation wherein the predetermined state of the aerial vehicle comprises the aerial vehicle having an established cellular network connection, an altitude greater than a threshold altitude, a velocity greater than a threshold velocity, or some combination thereof similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., using one’s mind: to visually observe that a cellular network connection has been established, to compare a visually observed altitude to a threshold altitude, and/or to compare a visually observed velocity to a threshold velocity).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1.
Considering Claim 5, the recitation wherein broadcasting the position information of the aerial vehicle comprises broadcasting the position information using a broadcast interval configuration, a broadcast power configuration, or some combination thereof similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind and/or with a physical aid (e.g., a transmission medium such as air).  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., using one’s mind to repeatedly vocalize the sound wave that conveys the position information of the aerial vehicle with delays between each vocalization, using one’s mind to vocalize the sound wave that conveys the position information of the aerial vehicle at one or more different decibel levels).  
Considering Claim 6, the recitations wherein the broadcast interval configuration is adjustable during operation, wherein the broadcast interval configuration is adjusted by radio resource control signaling, medium access control control element signaling, physical layer signaling, cell level system information block signaling, or some combination thereof similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid (e.g., a pen and paper).  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., using one’s mind and/or pen and paper to determine one or more delays based on one or more established protocols, using one’s mind to repeatedly vocalize the sound wave that conveys the position information of the aerial vehicle by applying the one or more determined delays between each vocalization). Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 5.
Considering Claims 8-10, the recitations wherein the broadcast interval configuration comprises a first set of broadcast interval parameters for the aerial vehicle being on-ground and a second set of broadcast interval parameters for the aerial vehicle being airborne AND wherein the first set of broadcast interval parameters comprises a large interval and the second set of broadcast interval parameters comprises a small interval AND further comprising determining to use the first set of broadcast interval parameters for the aerial vehicle or the second set of broadcast interval parameters for the aerial vehicle based on the state of the aerial vehicle similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover 
Considering Claims 11-15, the recitations wherein the broadcast interval configuration is based on a velocity of the aerial vehicle, an altitude of the aerial vehicle, aerial traffic, the state of the aerial vehicle, or some combination thereof AND wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range AND wherein the broadcast interval configuration comprises a large interval parameter used in response to aerial vehicles in a predetermined area being less than a threshold number and a small interval parameter used in response to aerial vehicles in the predetermined area being greater than the threshold number AND wherein the broadcast interval configuration comprises a large interval parameter used in response to the aerial vehicle hovering AND wherein the broadcast interval configuration comprises a default broadcast interval configuration, and a received broadcast interval configuration overrides the default broadcast interval configuration similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid.  In particular, the further limitations, which are recited at a high level of generality, 
Considering Claims 16-22 and 24, the recitations wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast AND further comprising broadcasting a position determination methodology, wherein the position determination methodology implicitly indicates a position accuracy AND further comprising broadcasting a position accuracy and a confidence level with the position information AND further comprising broadcasting a confidence level with the position information in response to a network requirement AND further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy AND wherein, in response to not broadcasting a position accuracy, a default position accuracy is used AND further comprising broadcasting aerial vehicle assistance information AND wherein broadcasting the position information comprises broadcasting absolute position information at a large interval and broadcasting delta position information between large interval broadcasting similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid (e.g., a transmission medium such as air).  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., making visual observations and using one’s mind to vocalize a sound wave that conveys further information including: a list of hovering aerial vehicles [Claim 16], a position determination methodology [Claim 17], a position accuracy and a confidence level [Claim 18], a confidence level [Claim 19], a confidence level associated with a position accuracy [Claim 20], a default position accuracy [Claim 21], aerial vehicle assistance information [Claim 22], absolution position information  and delta position information [Claim 24]).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 23, the recitations further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information similarly, as drafted, is a process that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind (e.g., using one’s mind to interpret a communication and stop vocalizing the sound wave that conveys the position information of the aerial vehicle). Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 25, the recitations wherein a transmission power for broadcasting the position information is changed based on a capability of the aerial vehicle, a state of the aerial vehicle, aerial traffic, or some combination thereof similarly, as drafted, is a process that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., determining in one’s mind a state of the aerial vehicle, using one’s mind to vocalize the sound wave that conveys the position information of the aerial vehicle at one or more different decibel levels based on the observed state of the aerial vehicle). Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 26, said Claim includes nearly identical processes as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind and/or with a physical aid.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., An apparatus comprising: a processor and a transmitter).  Accordingly, the limitations of Claim 26, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 51, the limitation receiving broadcast position information of an aerial vehicle in response to the aerial vehicle determining that a state of the aerial vehicle matches a predetermined state, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 51 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 52, said Claim includes nearly identical processes as Claim 51 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., An apparatus comprising: a receiver).  Accordingly, the limitation of Claim 52, similar to Claim 51, falls within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 4-6, 8-25 and 51, said Claims fail to recite any additional elements to integrate the judicial exception (e.g., abstract idea) into a practical application.  [Step 2A, Prong Two: No].  As such, Claims 1, 4-6, 8-25 and 51 are directed to an abstract idea. [Step 2A: Yes].
Considering Claims 26 and 52, the additional elements [a]n apparatus comprising: a processor and a transmitter (Claim 26) and [a]n apparatus comprising: a receiver (Claim 52) are recited at such a high level of generality (e.g., a processor, a transmitter, a receiver) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claims 26 and 52 are directed to an abstract idea. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1, 4-6, 8-26, 51 and 52, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional 
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1, 4-6, 8-26, 51 and 52 are not patent subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10, 11, 15, 26, 51 and 52 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0166516 to Kim et al. (hereinafter Kim '516).
As per Claim 1, Kim ‘516 teaches the method as follows:
First, Kim ‘516 teaches determining whether a state of an aerial vehicle matches a predetermined state; (para [0090], "aerial UE is able to trigger the UE location reporting information using some thresholds…event-triggering location measurement" & FIG. 10, ref. S1003 and para [0101], "UE receives triggering conditions for measurement reporting" & FIG. 
Next, Kim ‘516 teaches in response to determining that the state of the aerial vehicle matches the predetermined state, broadcasting position information of the aerial vehicle (para [0093], "method of UE informing of location information of the UE" & FIG. 10, ref. S1007 and para [0120], "if at least one of the event-triggering is met for the serving cell, the UE reports the evaluated result to the serving cell" & para [0121], "the evaluated result includes [] current location information").
As per Claim 4, Kim ‘516 teaches the method of Claim 1 above.
Further, Kim ‘516 teaches wherein the predetermined state of the aerial vehicle comprises the aerial vehicle having an established cellular network connection (FIG. 11, ref. S1101 & para [0131], "aerial UE informs current location information [] in RRCConnectionSetupComplete message or RRCConnectionResumeComplete message or RRCConnectionReestablishmentComplete message" & FIG. 11, e.g., after "RRCConnectionRequest" message from UE to eNB and "RRCConnectionSetup" message from eNB to UE, i.e., upon establishing a connection), an altitude greater than a threshold altitude (para [0116], "Case 3:  Altitude of Aerial UE becomes higher than threshold"), a velocity greater than a threshold velocity (para [0112], "Case 1:  Horizontal or Vertical speed becomes faster than a threshold"), or some combination thereof.
As per Claim 5, Kim ‘516 teaches the method of Claim 1 above.
Further, Kim ‘516 teaches wherein broadcasting the position information of the aerial vehicle comprises broadcasting the position information using a broadcast interval configuration (para [0089], "current location reporting procedure is a periodic mechanism", i.e., , a broadcast power configuration, or some combination thereof.  
As per Claim 6, Kim ‘516 teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is adjustable during operation (para. [0093], "UE informing of location information of the UE, which is used for figuring the network out the current UE's status to coordinate UL/DL interference or support mobility" & para. [0094], "[f]or the aerial UE which speeds up/down rapidly or is going up/down drastically, periodic reporting [] may not work properly" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", (e.g., change from legacy configuration needed) & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", (e.g., no change from legacy configuration needed) & para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration needed) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration needed) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold, i.e., broadcasting parameters adjustable during UE operation.)
Next, Kim ‘516 teaches wherein the broadcast interval configuration is adjusted by radio resource control signaling (para. [0102], "UE can receive radio resource configuration with triggering conditions [] via RCC signal message" & para. [0120], "[i]f at least one of the event-triggering is met, the UE reports [] to get reconfiguration about radio link related parameters [] following the changed level of speed/altitude" & para [0103], "[w]hen the UE informs network Reconfiguation message" & paras. [0123] and [0125], "new speed scaling parameters" & paras. [0127] and [0129], "new altitude scaling parameters"), medium access control control element signaling, physical layer signaling, cell level system information block signaling, or some combination thereof.  
As per Claim 8, Kim ‘516 teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration comprises a first set of broadcast interval parameters for the aerial vehicle being on-ground and a second set of broadcast interval parameters for the aerial vehicle being airborne. (para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration needed, i.e., a first set & para. [0089], "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unecessary signaling overhead in [the] uplink" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", e.g., a change from legacy configuration needed, i.e. a second set different from the first set).
As per Claim 10, Kim ‘516 teaches the method of Claim 8 above.
Further, Kim ‘516 teaches further comprising determining to use the first set of broadcast interval parameters for the aerial vehicle or the second set of broadcast interval parameters for the aerial vehicle based on the state of the aerial vehicle (para [0108], "aerial UE measures horizontal speed, vertical speed, or altitude" & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration & para. [0096], "if the UE is airborne, the 
As per Claim 11, Kim ‘516 teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is based on a velocity of the aerial vehicle, an altitude of the aerial vehicle, aerial traffic, the state of the aerial vehicle, or some combination thereof (para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold).
As per Claim 15, Kim ‘516 teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration comprises a default broadcast interval configuration, and a received broadcast interval configuration overrides the default broadcast interval configuration (para [0089], "the current location reporting procedure is a periodic mechanism" & para [0132], "eNB configures radio link parameters [] via RRCConnectionReconfiguration message").
As per Claim 26, Kim ‘516 teaches [a]n apparatus comprising: a processor that determines whether a state of an aerial vehicle matches a predetermined state; and a transmitter that, in response to determining that the state of the aerial vehicle matches the predetermined state, broadcasts position information of the aerial vehicle.  (FIG. 7 & para (0066), "processor (110)" and "receiver and the transmitter can constitute the transceiver (135)").  Here, Examiner points Applicant to Claim 1 regarding said substantially similar recitations.
As per Claim 51, Kim ‘516 teaches [a] method comprising: receiving broadcast position information of an aerial vehicle in response to the aerial vehicle determining that a state of the aerial vehicle matches a predetermined state.  (para [0103], "UE informs network of location information" & paras [0123], [0125], [0127], and [0129]).
As per Claim 52, Kim ‘516 teaches [a]n apparatus comprising: a receiver that receives broadcast position information of an aerial vehicle in response to the aerial vehicle determining that a state of the aerial vehicle matches a predetermined state. (FIG. 7 & para [0067], "transmitter and receiver may constitute the transceiver (135)" & para [0103], "UE informs network of location information" & paras [0123], [0125], [0127], and [0129])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent Application Publication No. 2019/0035266 to Riess et al. (hereinafter Riess '266).
As per Claim 9, Kim ‘516 teaches the method of Claim 8 above.
However, Kim ‘516 does not explicitly disclose wherein the first set of broadcast interval parameters comprises a large interval and the second set of broadcast interval parameters comprises a small interval.  Regardless, Riess '266 discloses a mobile communication device (e.g., a vehicle-mounted device) that implements a communication scheme to communicate user classification (e.g., associated with an autonomous vehicle), position/location, and at least one kinematic parameter. (para [0018]).  In particular, the communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the first set of broadcast interval parameters comprises a large interval and the second set of broadcast interval parameters comprises a small interval.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes and/or on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude and/or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Notably, Kim '516 suggests increasing its data and signal repetition level at altitudes above a threshold and decreasing its data and signal repetition level at altitudes below a threshold. (See paras. [0127] & [0129]).  Yet further, Kim '516 seeks to avoid "unnecessary signaling overhead in uplink" (para. [0089]).  Here, Riess '266 explicitly suggests its approach as a way "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Accordingly, Riess '266 suggests its approach as a means to this end.  Still further, similar to Kim '516, Riess '266 contemplates that its reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (para [0043]).  Accordingly, Riess '266  and Kim '516 also seek to solve identified problems in similar ways.
As per Claim 13, Kim ‘516 teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a large interval parameter used in response to aerial vehicles in a predetermined area being less than a threshold number and a small interval parameter used in response to aerial vehicles in the predetermined area being greater than the threshold number.  Regardless, Riess '266 discloses a communication scheme that may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021], i.e., a predetermined area).  Yet further, similar to Kim '516, Riess '266 teaches that its reporting may be triggered or "initiated in response to a sensed event" including, specifically, "a sensed change in traffic conditions" (para [0043] & para [0033], "vehicle traffic").  In this vein, Riess '266 contemplates that its rate of communication "(a frequency with which position updates are communicated) may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  More specifically, the frequency "may be reduced or increased based on certain factors such as geographic location and proximity" (para [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises a large interval parameter used in response to aerial vehicles in a predetermined area being less than a threshold number and a small interval parameter used in response to aerial vehicles in the predetermined area being greater than the threshold number.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to "other vehicles" in a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from "other vehicles" in that geographic area of interest. See para [0021]).  Further, Riess '266 explicitly suggests a sensed change in vehicle traffic (e.g., an increase/decrease in other vehicles) as a reporting trigger (para [0043]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude in the vicinity of more than a threshold of "other vehicle" traffic would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or on the ground in the vicinity of less than a threshold of "other vehicle" traffic would communicate its position information at a relatively decreased rate/larger interval between successive communications).  The use of thresholds in the reporting context, as evidenced by Kim '516 is established in the art.  One is expected to use known tools according to their known abilities.
As per Claim 14, Kim ‘516 teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a large interval parameter used in response to the aerial vehicle hovering.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para. [0097], e.g., no change from legacy configuration needed).  In this vein, Riess '266 discloses that its communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and wherein the broadcast interval configuration comprises a large interval parameter used in response to the aerial vehicle hovering.  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from that geographic area of interest. (para [0021]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or hovering on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Kim '516 would desire this because "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unnecessary signaling overhead in [the] uplink" (para [0089]).  Kim '516 seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).

As per Claim 16, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast.  Regardless, as discussed herein, Kim '516 contemplates the communication of location information of an aerial UE in a hover state on the ground (para [0097]) to a network base station (paras [0091] & [0100], i.e., LTE eNB).  In this vein, Riess '266 discloses communication, via its discussed communication scheme, between "one or more mobile communication devices 12" and its "server 20" (para [0028], & FIG. 1).  In particular, the "server 20 takes the "position reports and aggregates them into a mosaic [map]" and "communicates the mosaic [map] to [vehicles] that is/are at a particular location, or that is/are within a pre-defined geographical service area" such that the vehicles use "[the position information] in the mosaic [map] as another "sensor" for obstacle avoidance" since the "mosaic [map] may include information regarding not only [the] position of the mobile device, but also with regard to the type of obstacle [e.g., other vehicles] and the speed of movement of the obstacle as determined by successively received position reports over time" and the vehicles "may use this information in determining a course of action for obstacle avoidance" (para. [0039] & [0050]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast.  Incorporating Riess' '266 server functionality into Kim's '516 base station leads to expected results (i.e., base station receives position reports associated with one or more hovering UEs and one or more moving UEs, generates a mosaic map including the hovering UEs and moving UEs based on the successive respective position reports, and communicates the mosaic map to a number of its UEs within that geographic area of interest).  Riess '266 seeks "to provide systems .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516.
As per Claim 12, Kim ‘516 teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para [0097], i.e., if on the ground (e.g., zero velocity, zero altitude), no change from legacy configuration is needed).  In this vein, Kim '516 further discloses a trigger associated with a speed threshold (para. [0112], "Case 1", i.e., a threshold speed greater than zero) as well as a trigger associated with an altitude threshold (para. [0116], "Case 3", i.e. a threshold altitude greater than zero altitude/on the ground) which, upon being triggered initiate "reconfigurat[ion of] UE radio link parameters" (paras [0123] & [0127], i.e., an interval parameter).  Accordingly, Kim '516 does contemplate an interval parameter (i.e., legacy configuration) usable in response to the velocity being within a velocity range (i.e., between zero velocity up to an established threshold velocity) as well as the altitude being within an altitude range (i.e., between a zero/ground altitude up to an established threshold altitude).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Kim '516 appreciates that "[i]f the aerial UE is able to trigger the UE location reporting information using some thresholds [] the aerial UE can save [] unnecessary signaling [associated with] periodic reporting and appropriately inform[] the network even in [the] case of [] rapid location change". (para [0021] & para [0120], i.e., more than one event trigger may be met).  Ranges (e.g., velocity ranges and altitude ranges) resulting from established thresholds realize this desired end.   

  Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent Application Publication No. 2011/0159886 to Kangas et al. (hereinafter Kangas '886) and further in view of Non-Patent Literature referenced entitled “3rd Generation Partnership Project:  Technical Specification Group Radio Access Network” (hereinafter NPL 3GPP).
As per Claim 17, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position determination methodology, wherein the position determination methodology implicitly indicates a position accuracy.  Regardless, Kangas '886 acknowledges that "several positioning methods [] can be used to determine the position of a wireless terminal" (para [0009], e.g., A-GPS, OTDOA, AECID).  Here, Kangas '886 discloses each positioning method as associated with a respective inaccuracy (See para [0019], e.g., "In [Assisted Global Positioning System (A-GPS)], inaccuracy is caused by a combination of pseudo-range measurement errors and geometrical effects....For [Adaptive Ehanced Cell ID (AECID)] positioning error is instead caused by radio convergence effects...", i.e., attributed position accuracies/inaccuracies).  Yet further comprising broadcasting a position determination methodology, wherein the position determination methodology implicitly indicates a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module".  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Notably, Kangas '886 explicitly incorporates the disclosure of NPL 3GPP by reference (para [0026]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
As per Claim 18, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position accuracy and a confidence level with the position information.  Regardless, Kangas '886 acknowledges that "positioning methods [may] require certain general parameters be reported to a node or system" where "general parameters include a reported position parameter and a See also NPL 3GPP (pg. 42, "qos" including "horizontalAccuracy" and "verticalAccuracy").  Yet further, Kangas '886 discloses that "the uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position and the reported uncertainty [thus] a third parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  Here, Kangas '886 teaches a number of reporting formats that include position, uncertainty, and confidence parameters. (paras [0027], [0032], [0034], [0043]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a position accuracy and a confidence level with the position information.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Here, Kangas '886 suggests that such "parameters" "assists in or makes the determination of the wireless terminal location" (para [0015]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
As per Claim 19, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a confidence level with the position information in response to a network requirement.  Regardless, Kangas '886 teaches that "for some positioning methods and situations a third parameter (known further comprising broadcasting a confidence level with the position information in response to a network requirement.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module".  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Notably, Kangas '886 explicitly incorporates the disclosure of NPL 3GPP by reference (para [0023]).  One is expected to use known tools (e.g., protocols) according to their known abilities.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Kangas '886 and NPL 3GPP, and further in view of U.S. Patent Application Publication No. 2007/0178913 to Niemenmaa et al. (hereinafter Niemenmaa '913).
As per Claim 20, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Regardless, Kangas '886 discloses that "uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position  [thus a further] parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  In this vein, Kangas '886 teaches the "[a]ddition of a confidence information element to the 3GPP polygon format" (para [0079]) which previously did not carry confidence information (para [0028]).  In this vein, Niemenmaa '913 discloses a method that determines a "location method from a set of location methods [] to meet a location accuracy requirement specified in a request for location information" (Abstract).  In particular, Niemenmaa '913 discloses that while a request for location information may include a "QoS specification", a location information request may not contain QoS.  Here, in such instances, Niemenmaa '913 suggests the use of "a database where default QoS values [] are stored" (para [0039]).  Here, as evidenced by NPL 3GPP, QoS may define the maximum horizontal and/or vertical error in a location estimate at an indicated confidence level. (NPL 3GPP, pg. 42).  Such a database of QoS values is usable to associate a broadcast confidence level with a position accuracy, if unknown.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  Here, since confidence is tied to uncertainty (see Kangas '516, para [0018]) such a database would be desired if position accuracy is not explicitly communicated or known.
As per Claim 21, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  Regardless, Kangas '886 discloses that position information may be reported without an associated uncertainty (para [0030], [0033], i.e., without a position accuracy).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  As evidenced by Niemenmaa '913, respective uncertainties are associated with respective location methods.  Here, in view of Kangas '886, such uncertainties are propagated by particulars of the methods themselves (See Kangas '886, para [0019]).  Accordingly, known associated .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent Application Publication No. 2020/0077415 to Tang et al. (hereinafter Tang '415).
As per Claim 22, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting aerial vehicle assistance information.  Regardless, Tang '415 discloses a wireless communication method between a "terminal device 110" (para [0150], e.g., a drone) and an "access network device 120 (para [0151], e.g., a base station).  In particular, Tang '415 teaches that "after accessing the network device, the terminal device reports flight route information to the network device [] including information about an intermediate node location" that is "a location between a start location and an end location of the terminal device" (paras [0187]-[0188]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting aerial vehicle assistance information.  Kim '516 discloses its aerial UE as reporting "current location information" during its RRC connection procedure (para [0131]).  Incorporating Tang's '414 "flight route information" as information communicated during Kim's '516 RRC connection procedure leads to expected results (i.e., such further information communicated).  Tang '415 suggests its flight route information as further including "location information" and "flight speed" (i.e., information similar to Kim '516) as information communicated via RRC messaging. .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent No. 7,142,979 to Shonk (hereinafter Shonk '979).
As per Claim 23, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Regardless, Shonk '979 teaches a method of triggering the transmission of data from a mobile asset.  In particular, Shonk '979 discloses a "triggering device 89" that "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40) and/or transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  Yet further, in one aspect, Shonk '979 explicitly suggests "suppressing communication of the vehicle location when [its associated travel] will not provide significant information".  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Kim '516 would desire controlling a transmission frequency (e.g., even to zero) since "more frequent transmission than necessary increases costs and lowers communications channel capacity" (Shonk '979, col. 1, ll. 30-32).  Shonk '979 explicitly suggests that .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Riess '266 and further in view of Shonk ‘979.
As per Claim 24, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose wherein broadcasting the position information comprises broadcasting absolute position information at a large interval and broadcasting delta position information between large interval broadcasting.  Regardless, as discussed herein, Riess' '266 communication scheme comprises features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may decrease when [its mobile device is] further away [from an area of interest] in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Similarly, Shonk '979 discloses a "triggering device 89" (col. 3, l. 39) that may transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  In particular, Shonk's '979 "triggering device 89" "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein broadcasting the position information comprises broadcasting absolute position information at a large interval and broadcasting delta position information between large interval broadcasting.  Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from its geographic area of interest.  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a lower altitude or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Shonk '979 similarly supports transmitting vehicle location data at a different rate based on significance.  Similar to Kim '516, Riess '266 and Shonk '979 contemplate that reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (Reiss '266, para [0043] & Shonk '979, col. 3, l. 38).  Incorporating Shonk's '979 further sensed event (i.e., if the vehicle changes locations) as one of Kim's '516 triggers for reporting location/position leads to expected results (i.e., position information transmitted at large intervals and upon deltas/changes in vehicle location).  


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent No. 9,537,561 to Kotecha et al. (hereinafter Kotecha '561).
As per Claim 25, Kim ‘516 teaches the method of Claim 1 above.
However, Kim ‘516 does not explicitly disclose wherein a transmission power for broadcasting the position information is changed based on a capability of the aerial vehicle, a state of the aerial vehicle, aerial traffic, or some combination thereof.  Regardless, Kotecha '561 discloses that a "UAV may include a steerable, multi-faceted antenna array" (col. 1, ll 63-64) "capable of being controlled  to radiate [] power in specific directions (col 4, ll 55-57).  In particular, the "UAV may receive, from the cellular wireless network, network description information [that includes] transmit power associated with [each] base statio[n and the] UAV may use this information to optimize its communications with the cellular network." (col 1, l 65 - col 2, l 11).  More specifically, the "UAV may [] use [] base station [] transmit power information to adaptively control antenna 310 of the UAV" (col 8, ll 34-37, e.g., control radiated power).  In this vein, as evidenced by FIG. 4B, the transmit power associated with each base station may be different (e.g., eNB1 is 30 dBm, eNB2 is 35 dBm) (col 7, ll 5-19 & FIG. 4B) as the UAV moves "in and out of the coverage area of particular base stations or cells" (col. 3, ll. 37-44).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein a transmission power for broadcasting the position information is changed based on a capability of the aerial vehicle, a state of the aerial vehicle, aerial traffic, or some combination thereof.  Kim '516 would desire "to optimize communications of a UAV to radio access network (RAN) of a cellular wireless network" (col 1, ll 61-63) at least to ensure optimized, "uninterrupted   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665